U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2006 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11883 AMT GROUP, INC. (Name of small business issuer as specified in its charter) Nevada 95-3811580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 Old Route 25A, Fort Salonga, NY 11768 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: 383-4832 Securities registered pursuant to Section 12(b)of the Act: None Securities registered pursuant to Section 12(g)of the Act: Common Stock $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [] Note
